              Case 2:04-cr-00278-PD Document 53 Filed 04/04/19 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                          :           Date of
                                                   :           Notice: 4/4/2019
                    v.                             :

Demetrius Anderson                                  :           CRIMINAL NO. 2004-278/2004-552
227 Fairfield Street
New Haven, CT 06515


                  TAKE NOTICE that the Hearing scheduled on April 4, 2019 has been postponed to May 1,
 2019 at 3:00 p.m. in the United States District Court, United States Courthouse, 601 Market Street,
 Philadelphia, Pennsylvania, before the Honorable Paul S. Diamond, in Courtroom 14A, 14th
 Floor.

                                              Very truly yours,


                                              Lenora Kashner Wittje
                                              Deputy Clerk to Judge Paul S. Diamond
                                              267-299-7739



    INTERPRETER REQUIRED
    THIS PROCEEDING HAS BEEN RESCHEDULED FROM, Click here to enter a date.

                                                 Notice to:
                                                 Defendant
                                                 Rossman D. Thompson, Defense
                                                 Albert S. Glenn, A.U.S.A.
                                                 U.S. Marshal
                                                 Probation Office
                                                 Pretrial Services
                                                 Crystal Wardlaw

 Cr 4 (rev. 8/97)
